Citation Nr: 1531653	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to service connection for PTSD.  

In January 2012, the Board remanded this case for a hearing.  The Veteran and his spouse provided testimony before the undersigned at the RO in May 2012.  

In December 2012, the Board recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disability, to included depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board granted service connection for an acquired psychiatric disability diagnosed as depression; but remanded the question of entitlement to service connection for PTSD.  

The Board also remanded the issues of service connection for hearing loss and tinnitus.  Those claims were both granted in full in July 2013.  


FINDINGS OF FACT

The Veteran's currently diagnosed PTSD has been medically linked to corroborated stressors in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Service connection for PTSD generally requires: (1) medical evidence establishing a current diagnosis in conformance with the DSM-IV (now DSM-V); (2) credible supporting evidence that the in-service stressor(s) occurred; and (3) a medical link between the current disability and such stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 138-40 (1997).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Although the Veteran has been diagnosed with other mental health disabilities, including depression and personality disorder, there are multiple VA and private medical opinions diagnosing PTSD during the appeal period, as summarized below.  

In a 2005 statements, the Veteran identified three stressors in 1966 and 1967.  The first involved the death of his grandmother while he in basic training at Fort Gordon, Georgia.  

Second, the Veteran reported that while working in the supply room at Fort Sill, Oklahoma, in June 1967, he and another soldier mistakenly loaded boxes with both live ammunition and blanks, instead of only blanks, for a training mission.  Two soldiers were killed during training as a result of this mistake, and that he felt guilty and responsible.  

The Veteran submitted a copy of a personnel record showing the names of the Veteran and B.M., PFC, an individual whom the Veteran indicated had helped him load the ammunition for this incident.  He also submitted a copy of part of a newspaper article indicating that an acquittal had closed a tragic Fort Sill case where evidence showed that the soldier who fired the live bullets, Lovelace (whom the Veteran also referenced in his stressor statement), had accepted the ammunition he was given as blanks because he had asked for blanks and no reason to suspect that the armorer would put blanks in the same container with live ammunition.

Third, the Veteran states that he witnessed a good friend, R.P., get fatally crushed between two trucks while working in a motor pool in Fort Sill in October 1967.    

The Veteran submitted a copy of part of an article regarding this incident, which references R.P. and the Veteran's assigned unit, but not the date of the accident.

The reported incident involving the death of the Veteran's grandmother is not verifiable, and the personnel records do not reflect leave having been denied.  There is credible supporting evidence of the other two stressors.

There is conflicting evidence as to whether the currently diagnosed PTSD is medically related to military stressors; however, as discussed below, doubt will be resolved in his favor for both of these elements.

In a May 2005 letter, the Veteran's private psychotherapist, B.L., LCSW, indicated that she had treated the Veteran since October 2003.  The therapist stated that the Veteran's symptoms met the criteria for PTSD based on depression, anxiety, difficulties controlling temper, and suspiciousness.  She summarized traumatic incidents that were generally consistent with those described by the Veteran in his 2005 stressor forms regarding his grandmother's death, seeing a friend crushed by a truck, and giving live ammunition instead of blanks that resulted in the death of two soldiers.  The Veteran reported significant distress throughout his adult life that he believed was due to traumas in service, including difficulties in his prior employment.  The therapist opined that this information was consistent with PTSD and noted that the Veteran reported that his symptoms began after traumatic events in service.

The Veteran was afforded a VA mental health examination in September 2007.  In this initial report, the VA examiner opined that the Veteran's current symptoms were consistent with a diagnosis of PTSD, but stated that he was unable to relate this diagnosis to the reported in-service stressors without resorting to speculation.  This was because of the Veteran's focus during the interview on his post-service civilian stressors and his account of pre-military stressors of physical abuse as summarized below.  The examiner also diagnosed personality disorder not otherwise specified (NOS) with impulsive, paranoid, and antisocial traits.

With regard to in-service stressors, the examiner noted the Veteran's reports of considerable anger and sadness about not being allowed to leave boot camp to attend his grandmother's funeral.  The examiner noted that some of the Veteran's reported military stressors were not corroborated by the available evidence, but that the stressors of witnessing the death of a solider at Fort Sill in a truck accident and the bar fight around the time of discharge potentially met the DSM-IV criteria for a stressor possibly leading to PTSD.  

The examiner also noted that the Veteran's wife stated during the interview that she knew the Veteran before service and did not recall him being consistently angry or withdrawn until he returned from Vietnam.  The examiner stated, however, that it was impossible without resorting to speculation to attribute those changes directly to specific military trauma.  The examiner stated that further information was need to offer an opinion as to any relation between the current PTSD and service, including notes from his first treating psychiatrist, Social Security Administration (SSA) psychiatric evaluations, and military records of disciplinary actions.

The examiner stated that the Veteran's pre-military stressors had at least a fifty percent probability of having caused some or much of his maladaptive behavior in service.  The Veteran had reported longstanding conflicts with authority, impulsive and occasionally antisocial behavior, which predated his service in the military.  The examiner stated that these were at least likely as not characterological in nature and were diagnosed as personality disorder NOS.  The Veteran had also reported heavy abuse of alcohol that began when he was a teenager and stopped in 1996, upon the advice of his private psychiatrist.  The examiner also opined that it was at least as likely as not that the Veteran suffered trauma in childhood from paternal beatings and neglect, which resulted in symptoms of PTSD not related to service.  

To the extent that the Veteran may have had PTSD or other acquired psychiatric disability prior to service, there was no such disability noted on his service entrance examination.  Further, the evidence does not clearly and unmistakably show that a disability existed prior to service and that it was clearly and unmistakably not aggravated by service.  Therefore, the Veteran is presumed to have been sound with regard to his mental health, other than for personality disorder, at service entry.  See 38 C.F.R. §§ 3.303(c), 3.304, 3.306.

The 2007 VA examination report also summarized the Veteran's reported post-service work and social history.  He reported conflicts with supervisors and coworkers at times, although he was promoted to management and held the same job for many years until a work injury in 1996.  He also reported a long history of significant conflict in his marriage.  The Veteran reported post-military stressors including being threatened by his bosses at his last job and witnessing or learning of the deaths or disappearances of several other drivers.  The examiner stated that these reported stressors at least as likely as not contributed to his high levels of anxiety and suspiciousness.  The examiner noted that the Veteran did not recall his dreams or nightmares, and it was unclear that they were related to his military experiences.  He did report intrusive thought and memories related to post-service employment stressors, although the examiner stated that therapy records also showed reexperiencing symptoms that were clearly related to his military service.  

In a March 2008 addendum report, this VA examiner opined that it was less likely than not that Veteran's service resulted in PTSD symptoms, since he showed no symptoms of PTSD or other behavioral problems 10 years after service.  The examiner also noted that, in 1996, the Veteran's first treating psychotherapist attributed his PTSD to civilian trauma connected with his post-service employment, not to any service-related trauma.  

VA psychotherapy records in 2011 noted the Veteran's complaints of many years of mental health symptoms, repeated conflict with others during service and interpersonal difficulties prior to service.  In a November 2011 record, a VA a Licensed Clinical Social Worker (or LCSW) noted that the Veteran's report of his family of origin's history suggested that he had oppositional disorder as a youth, which later evolved into anti-social personality disorder, as shown by the frequency of fights and arrests.  In a December 2011 record with this provider, the Veteran discussed a dream in which a school friend who was killed in Vietnam appeared in his dream and was not welcoming towards him.

In a May 2012 letter, the Veteran's VA treating psychotherapist noted that the Veteran had described severe personality changes after his discharge from active duty.  For several years, the Veteran had a difficult time adjusting to civilian life, and he continued to have unresolved issues of anger, paranoia and depression.  The provider stated that the Veteran's traumatizing experiences in service as likely as not contributed to his development of PTSD after discharge.

In letters dated in May 2006 and May 2012, the Veteran's private psychiatrist Dr. R.C., MD, opined that the Veteran had depression, intermittent explosive disorder, social anxiety, and PTSD.  He noted that the Veteran served six months in Vietnam while attached to an artillery unit, and listed four traumatic incidents in service that were generally consistent with the stressors reported by the Veteran and his wife.  With regard to his friend being crushed by a truck, however, the Veteran told Dr. C that he himself was ordered to drive a vehicle that he was not trained to drive and that this resulted in a serious accident, as opposed to saying that he witnessed his friend be crushed between two trucks in service.  Dr. C indicated that these events had resulted in flashbacks, nightmares, insomnia, depression, anxiety, explosive anger, and feelings of guilt.  He opined that it was highly likely that these traumas in service were the direct cause of the Veteran's flashbacks and nightmares and were major contributors to his depression and angry outbursts.   

At his May 2012 Board hearing, the Veteran indicated that when he returned from service, he was very isolated and did not want to be around other people.  His wife also testified to changes in the Veteran's personality, noting that he did not want to socialize and they did not get a phone for four years after his return from active duty.  The Veteran testified to having nightmares after witnessing a friend being crushed by a truck at Fort Sill, as well as having guilt and bad dreams about the stressor where he inadvertently helped load live ammunition instead of blanks for a training mission while working in a supply room, which led to soldiers being killed.

In a January 2013 addendum report, the 2007 VA examiner stated that, assuming that the Veteran's reported in-service stressors were accurately reported, they were less likely as not adequate to support a diagnosis of PTSD, and they were also not related to a fear of hostile military or terrorist activity.  The examiner reasoned that the Veteran did not report re-experiencing symptoms linked to the reported events in service, as opposed to re-experiencing symptoms related to more recent civilian stressors (such as threats by his prior bosses), which the examiner stated had likely led to his initial diagnosis with PTSD in the 1990s.  

As noted above, this VA examiner had indicated in his 2007 initial report that the Veteran's reported stressor regarding witnessing a fellow soldier crushed to death by a truck, for which the Veteran has submitted corroborating evidence, could potentially meet the DSM-IV criteria for a stressor leading to PTSD.  In contrast to the VA examiner's notations in the 2013 report, the Veteran's private psychotherapist since 2003 and private psychiatrist have indicated that he has symptoms related to his reported experiences in service, as summarized above.  Although there is conflicting lay and medical evidence, there were some statements from the Veteran and family members in the late 1970s, as well as more recently for his claim for VA benefits, which acknowledged his behavioral and drinking problems and stressors prior to service, but also indicated that he had increased symptoms after experiences in service, including after his return from Vietnam.

In light of the above, and the Board's finding in 2012 that the Veteran had ongoing mental health symptoms including depression since service, the evidence is in relative equipoise regarding whether his current PTSD has been medically linked to service.  Accordingly, reasonable doubt will be resolved in the Veteran's favor, and the elements for service connection are met.  38 C.F.R. §§ 3.102, 3.303, 3.304(f).



ORDER

Service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


